Title: To Thomas Jefferson from John Brown Cutting, 6 September 1788
From: Cutting, John Brown
To: Jefferson, Thomas


          
            
              Sir
            
            London Sept. 6. 1788
          
          I was sensibly mortified on perusal of your letter of the 23d of Aug. to find that I was not the medium through which the earliest information of the late important event in Virginia reached you from England. Especially as the prompt communication of fresh american intelligence has hitherto been the only return I cou’d make for a throng of obligations with which You have so surrounded me that I fear I may never escape from the amicable thraldom. But the truth is I miss’d my aim from too much anxiety to accomplish it. The moment the intelligence from Virginia arrived I penned two letters of the same tenor and date one of which I instantly dispatch’d to Mr. Jarvis in the City (who then expected to proceed some hours before the mail for Paris was made up) intreating him as it was a letter of moment to deliver it the instant he shou’d arrive in Paris. But if he did not set out to send it directly to the general post office without hesitation. Unfortunately for my reputation of punctuality with you, Mr. Jarvis exercised his own discretion in the business and committed my letter to the care of his friend who was then proceeding to Paris, and who I dare say did not deliver the letter much sooner than he himself the duplicate, weeks after its flavour was extinct. I really beg your pardon unfeignedly for the minuteness of this detail, but I cou’d not obtain my own consent silently to sustain the imputation of being unalert in any agency contributive to your satisfaction.
          We have yet no certain intelligence either of refusal from New York or ratification from North Carolina. Vessels however are momently expected beside the packet. Quere. If New York  withholds her assent, whether while the State is thus ex-fœderal her citizens are eligible to any office in the gift of Congress under the new union. Your solution of this question will settle a debate which has recently agitated a private circle of us here. I hoped to transmit this letter by Messrs. Parker and Barlow who proceed to the continent tomorrow. But this morning I learn they take Brussels in their way, which being a circuitous route to Paris, I prefer quicker conveyance.
          Since my last the editor’s of the english newspapers have demolish’d Paul Jones by a putrid fever in the black sea, and every cone at Cherburg by a resistless tempest. Besides which they have totally defeated the Russian Fleet in the Baltic, captured five ships of the line for the King of Sweden, and compelling his majesty to attack the main army of the same power in Finland in a strong fortification have secured him a decisive, but bloody victory, on terra firma, with all the heavy artillery and baggage of the recreant foe together with 4000, rank and file, including the commander in chief and other distinguish’d officers. Nor have they been wholly inactive in the black sea on the great naval scale. For having refitted and reinforced the Captain Pacha’s discomfited squadron they have caused the vanquished to seek and then overcome the recently victorious, in a stile of gallantry and naval skill that lifts the name of a true bred turk almost to the transcendent level of a true born englishmen. These atchievments accomplish’d, they have turn’d their types against Joseph and the imperial troops. Two thirds of the latter they have delivered into the hands of relentless apothecaries, while the former has been inveigled to quarrel with the only surgeon in the universe who cou’d afford effectual Succour to a single soldier of germany. The residue of militant convalescents who crawl about the turkish confines under his command stand quaking behind their ramparts equally fearful of death from a dysentery or a sabre.
          After such feats of chivalry in the field and deeds of domination on the ocean, I fear an abridged narrative of their arrangements of foreign civil affairs will appear tame and insipid. Otherwise I might detail to you how they excited an insurrection among the senate in Stockholm, as if purposely to manifest their facile dexterity in appeasing it. This was instantly accomplish’d by compelling the russian minister to embark, whose intrigues had kindled a popular flame. I shou’d then slightly sketch the trouble they have undergone in exhausting the exchequer of France to the last livre, disseminating confusion feebleness poverty and disunion throughout the provinces, perpetuating an edict in the nature of a tender act and finally dismissing the late administration on the 25th of August, whose places these worthy gentlemen cannot exactly agree how to fill, even to this hour. I might then close the doings of these typographical sovereigns and legislators of Europe, by subjoining the following names, and then doubting whether any such appointments had taken or wou’d take place. Namely M. Castries, premier, M. Neckar, minister of finance, M. Villedeuil, comptroller general, M. De Moutholon, keeper, M. De la Porte, minister of marine, M. St. Priest, secretary at war, Baron Briteul, secretary of the home department.
          But to be serious the newspapers of this country are actually become such vehicles of scandal, folly, absurdity and palpable or improbable falsities, that when perchance they deal in truth or aught that looks like liberality and commonsense they only excite doubts instead of producing conviction. I shou’d therefore thank you for informing me whether any one of all the paragraphs above alluded to have the smallest foundation in fact. I have the honor to be with much respect & esteem Your Most Obedt. Servt.,
          
            
              John Brown Cutting
            
          
        